
	
		I
		112th CONGRESS
		1st Session
		H. R. 3277
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mrs. Maloney (for
			 herself, Mr. Towns,
			 Ms. Richardson,
			 Mr. Rangel,
			 Mr. Nadler, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve and
		  make permanent the Department of Veterans Affairs loan guarantee for the
		  purchase of residential cooperative housing units, and for other
		  purposes.
	
	
		1.Improvement of Department of
			 Veterans Affairs loan guarantee for purchase of residential cooperative housing
			 units
			(a)In
			 generalSection 3710 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (a)(12), by striking and before the date that is five years after that
			 date,; and
				(2)in subsection
			 (h)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
					(B)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)In prescribing regulations to carry out
				subsection (a)(12) the Secretary shall ensure that a loan for the purchase of
				stock or membership in a cooperative housing corporation that has been reviewed
				and approved by a lender approved by the Federal National Mortgage Association
				is not
				denied.
							.
					(b)Authority To
			 advertiseThe Secretary of
			 Veterans Affairs shall use the authority of the Secretary under section 532 of
			 title 38, United States Code, to advertise the availability of loan guarantees
			 for housing cooperative share loans under section 3710(a)(12) of such title and
			 shall take such other appropriate actions as may be necessary to notify
			 eligible veterans, participating lenders, and interested realtors of the
			 availability of such loan guarantees and the procedures and requirements that
			 apply to the obtaining of such guarantees.
			
